DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 12, 2020.  Claims 21, 23-25, 27-28, 32-33, 35, 38, and 42 have been amended.  Claims 29, 34, and 41 have been cancelled.  Claims 43-45 are newly added.  Claims 21-28, 30-33, 35, 38-40, and 42-45 are currently pending and under examination.

This application is a continuation of U.S. Patent Application No. 14/741885, filed June 17, 2015, now U.S. Patent No. 10,190,086, which claims benefit of priority to U.S. Provisional Application No. 62/016481, filed June 24, 2014.


Terminal Disclaimer

The terminal disclaimer filed on October 12, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,190,086 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Withdrawal of Rejections:

	The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 21-34, 38, and 40-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,190,086, is withdrawn. 

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28, 30-33, 35, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 45 recite the limitation "the fraction of the second aqueous composition" in the second-to-last step.  There is insufficient antecedent basis for this limitation in the claims.  Additionally, as no “fraction” of the second aqueous composition has previously been recited as being present, it is unclear how this fraction can be removed.


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-28, 30-33, 35, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kalina (IDS; U.S. Patent No. 4,978,618; Published 1990), as evidence by Wikipedia (Must, Accessed June 6, 2020, Online at: en.wikipedia.org/wiki/Must – Previously Presented), as evidenced by Prozil et al. (Structural Characterization of Lignin from Grape Stalks (Vitis vinifera L.), Journal of Agricultural and Food Chemistry, Vol. 62, (2014), pp. 5420-5428 –Previously Presented), as evidenced by Ugly by Nature (Fruit and Vegetables Hydrate More Effectively than Water, June 25, 2016, Available online at: uglybynature.com/blogs/news/fruits-and-vegetables-hydrate-more-effectively-than-water-according-to-study – Previously Presented), and as evidenced by Coelho et al. (Simultaneous analysis of sugars and organic acids in wine and grape juices by HPLC: Method validation and characterization of products from northeast Brazil, .
Kalina teaches a fermentation process to produce alcohol performed in a system having two to four fermenters arranged in a cascade; where fresh must and yeast are introduced into the first fermenter for fermentation; and a portion of the fermenting must and yeast are transferred from the first fermenter to a second, and then subsequent, fermenters serially (Abs.; Fig.; Table).  Must is “young wine,” which is freshly crushed fruit juice, usually from grapes, that contains the skins, seeds, and stems of the fruit (see Wikipedia, Para. 1), where the stems (stalks) of grapes include lignin (see Prozil et al., Abs.), and fruit, including grapes, contain water (see Ugly by Nature, p. 2, Para. 1: grapes contain 81% water).  As such, it would have been obvious to one of ordinary skill in the art that “must” is a processed plant material comprising lignocellulosic biomass and water, and a processed plant material comprising an amount of at least one monosaccharide and water, where the combination of the yeast and must is a first aqueous composition.  Additionally, as each fermenter includes a distinct fermentation batch, the fermentation batch in the final fermenter in the series produces a final beer composition via a batch process.  
Fermentation in each fermenter continues after the portion of the fermented must/yeast passes to the next fermenter, wherein a concentration of alcohol is produced via fermentation, and is present, in each fermenter in the series (Claim 1; Fig.; Table).  The temperature of each fermenter is maintained at approximately 30°C to 35°C (Col. 4, Line 39-45), which is fully encompassed within 15°C to 50°C.  
Further, the first fermenter as taught be Kalina can be considered a yeast conditioning reactor, and the second fermenter considered a first fermentation reactor, wherein the yeast and 
A fraction of the first aqueous composition is removed from the first fermentation reactor after the first fermentation reactor is filled with the first aqueous composition (see Table; Fig.).   The first aqueous composition in the first fermentation reactor comprises an alcohol concentration of 36.9g/L, which is 3.69%, when the fraction of the first aqueous composition is removed from the first fermentation reactor (Table), wherein 3.69% is less than 15% by volume.  Although the volume of the fraction of the first aqueous composition is not specifically taught, it would have been obvious to one of ordinary skill in the art to adjust the amount of transferred must, which is the fraction of the first aqueous composition, passed to the second and subsequent fermentation reactors, to result in the desired ratio of transferred-to-fresh must, with the desired alcohol concentration, including from 1.3% to 13.3% by volume based on the total volume of the first aqueous composition.
Kalina teaches that yeast is introduced to the fermenter at the beginning of the process, where the yeast has a content from 30 to 70 g dry weight per liter, and the used yeast is not recycled at the end of the process (Col. 2, Line 46-49; Col. 3, Line 31-35).  While it is not specifically taught that the yeast is dry-batched to the first fermenter, as yeast is introduced into the fermenter at the beginning of the process, the content is given in dry weight, and it is taught 
The fresh must contains fermentable sugars, where the yeast converts these sugars to alcohol (Abs.; Col. 2, Line 50-60).  Grapes contain sugars including glucose and xylose (see Coelho, p. 160, Right Col., Para. 2).  It would have been obvious to one of ordinary skill in the art to utilize yeast that converts the sugars naturally found in the must, including glucose and xylose, to alcohol, as it is desired by Kalina to ferment sugars in the must to alcohol using yeast.  
Alcohol is recovered from the aqueous compositions in each reactor (see Table). 
	It is not specifically taught that after removing a fraction of the first aqueous composition including yeast and alcohol from the first fermentation reactor, continuing to ferment the first beer composition in the first fermentation reactor to produce alcohol, where the alcohol comprises a concentration of greater than the fraction of the first beer composition.  However, Kalina further teaches that CO2 is collected from each fermenter, where alcohol is removed from the CO2 by a cyclone degassing unit present with each fermenter (see Fig.: 6, 14, 24, 34, 44; Col. 6, Line 29-34), thus the first reactor is emptied of CO2 containing alcohol, where the alcohol is recovered from the CO2.  Further, it is not taught by Kalina that all of the first beer composition must be removed to the second fermentation reactor.  As such, it would have been obvious to one of ordinary skill in the art that a portion of the first beer composition could remain in the first fermentation reactor to continue to produce alcohol which is collected from the CO2 using the cyclone degassing unit present with the first fermenter, wherein it would have been routine for an ordinary artisan to determine an amount of the first beer composition to leave in the first fermentation reactor, including less than 15% by volume of the first beer composition, to effectively continue to produce alcohol.  As the alcohol content produced in the second see Table), it would have been expected that continuing to ferment the remaining first beer composition in the first fermentation reactor would similarly produce the result of a greater amount of alcohol than first produced in the first fermentation reactor.  Likewise, it would have been expected that continuing to ferment the remaining second aqueous composition in the second fermentation reactor would similarly produce the result of a greater amount of alcohol than first produced in the second fermentation reactor.
Therefore, it would have been obvious to one of ordinary skill in the art from the teachings of Kalina to provide a method of fermenting to produce alcohol, including: 
providing yeast and must in a first fermenter, which is providing a first aqueous composition in a first fermentation reactor, which is a first fermentation system, the first aqueous composition including yeast, water, and processed plant material including lignocellulosic biomass and monosaccharide-containing processed plant material; 
fermenting the first aqueous composition in the first fermentation reactor/system to produce a first alcohol concentration; 
removing a fraction of the first aqueous composition including yeast and the first concentration of alcohol from the first fermentation reactor/system; 
combining the fraction of the first aqueous composition in a second fermentation reactor, which is a second fermentation system, with added water and added processed plant material including lignocellulosic biomass, to fill the second fermentation reactor/system, to form a second aqueous composition comprising water, alcohol, yeast, and processed plant material; 
fermenting the second aqueous composition in the second fermentation reactor/system, to produce alcohol;

recovering alcohol from the first final beer composition from the first fermentation reactor; 
continuing to ferment the second aqueous composition in the second fermentation reactor/system after removing a fraction of the second aqueous composition to produce a second final beer composition comprising a second concentration of alcohol greater than the first concentration of alcohol in the fraction of the second aqueous composition; and 
recovering alcohol from the second final beer composition (Claim 21, 45), 
wherein the process is repeated with second and subsequent fermentation reactors (Claim 27), and wherein it would have been routine for an ordinary artisan to determine an amount of the first aqueous composition to leave in the first fermentation reactor, including less than 15% by volume of the first aqueous composition, to effectively continue to produce alcohol (Claim 42).  
It would have been obvious to one of ordinary skill in the art to dry-batch the yeast to the first fermentation reactor (Claim 22).  The temperature of each fermenter, and thus the fraction of the first aqueous composition prior to removal from the first fermentation reactor, is maintained at approximately 30°C to 35°C, which is fully encompassed within 15°C to 50°C; wherein the fermentation time in the first fermenter prior to removal of a portion of the fermenting must to the second fermenter is 11.6 hours, which is fully encompassed within at least 8 hours, 5 to 30 hours, and from 8 to 24 hours (Claim 23, 24).  The first fermentation Claim 25).  It would have been obvious to one of ordinary skill in the art to utilize yeast that converts the sugars naturally found in the must, including glucose and xylose, to alcohol (Claim 26).  
The first fermenter as taught by Kalina can be considered a yeast conditioning reactor, and the second fermenter considered a first fermentation reactor, wherein the yeast and must, which contains water and a processed plant material comprising at least one monosaccharide, in the first fermenter are considered an initial pitching aqueous composition; wherein the initial pitching aqueous composition is removed from the yeast conditioning reactor to form the first aqueous composition provided to the first fermentation reactor; and wherein the temperature of the first fermenter, which is the yeast conditioning reactor, as taught above is 30°C to 35°C, which is fully encompassed within 15°C to 50°C, and the time period in this reactor is 11.6 hours, which is fully encompassed within 5 to 30 hours (Claim 28, 30).  
Although the specific size of the fermenters, which would include the yeast conditioning reactor/first and subsequent fermentation reactors, and the volume of the aqueous compositions within the reactors appear to be on a test scale in Kalina (Table), it would have been obvious to one of ordinary skill in the art, that the size of the yeast conditioning reactor, the first/second fermentation reactors, and the aqueous compositions included therein, could be scaled up for use in the same method performed on an industrial-sized scale.  One would have been motivated to proportionally increase the size of the different reactors, and the different compositions within those reactors, as required to meet the needs of alcohol production, including wherein the yeast Claim 31); and the fraction of the first aqueous composition from the first fermentation reactor has a volume in the range of from 10,000 gallons to 40,000 gallons and the first aqueous composition that is fermented in the first fermentation reactor has a volume in the range of from 100,000 gallons to 750,000 gallons (Claim 32).  
It would have been obvious to one of ordinary skill in the art to adjust the amount of fermenting must, which is the fraction of the first aqueous composition, passed to the second and subsequent fermentation reactors, to result in the desired ratio of transferred-to-fresh must with the desired alcohol concentration, including from 1.3% to 13.3% by volume based on the total volume of the first aqueous composition (Claim 33).  The first aqueous composition in the first fermentation reactor comprises an alcohol concentration of 36.9g/L, which is 3.69%, when the fraction of the first aqueous composition is removed from the first fermentation reactor after 11.6 hours, which is fully encompassed within 8 to 24 hours, and wherein 3.69% is less than 15% by volume. (Claim 35).  
As each fermenter includes a distinct fermentation batch, the fermentation batch in the final fermenter in the series produces a final beer composition via a batch process, where the first reactor is emptied of CO2 containing alcohol, where the alcohol is recovered from the CO2 (Claim 43, 44).




Response to Arguments


	Applicant’s arguments have been considered, but have not been found persuasive with regard to claims 21 and 45, and the claims that depend therefrom.  
	As noted above, Kalina further teaches that CO2 is collected from each fermenter, where alcohol is removed from the CO2 by a cyclone degassing unit present with each fermenter (see Fig.: 6, 14, 24, 34, 44; Col. 6, Line 29-34), thus the first and subsequent reactors are emptied of CO2 containing alcohol, where the alcohol is recovered from the CO2.  Further, it is not taught by Kalina that all of the first beer composition must be removed to the second or subsequent fermentation reactors.  As such, it would have been obvious to one of ordinary skill in the art that a portion of the first aqueous composition could remain in the first fermentation reactor to continue to produce alcohol which is collected from the CO2 using the cyclone degassing unit present with each fermenter in the series.
	It is noted that claims 38-40 are free of the art, and are allowable.


Conclusion

Claims 21-28, 30-33, 35, and 42-45 remain rejected.  Claims 38-40 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653